Citation Nr: 0721796	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
costochondritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and her sister


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran retired from active military service in October 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The veteran was initially diagnosed with costochondritis in 
1988, which is manifested by increasingly severe attacks of 
chest pain.  She has attempted to control the costochondritis 
with medication and by decreasing stress, but she testified 
that she is currently having attacks of chest pain with pain 
that radiates into her face several times each week.  She 
also testified that the costochondritis manifests suddenly in 
the form of intense chest pain to the point that she believes 
she is having a heart attack. 

Costochondritis does not have its own diagnostic code, and 
therefore must be evaluated by analogy.  Unfortunately, it is 
not well suited to any of the schedular rating criteria.  The 
veteran is currently rated under the muscle criteria, but her 
costochondritis is not associated with any in-service trauma, 
or physical damage as a result of a projectile, all but 
assumed for consideration in evaluating muscle disabilities 
under VA's Rating Schedule.  

As mentioned, the veteran's symptoms of her costochondritis 
largely mirror those seen during heart attacks, to the point 
that the veteran has on several occasions been given 
nitroglycerin by paramedics and treated as if she is having a 
heart attack.  However, while the veteran's costochondritis 
causes symptoms akin to a heart attack, heart disease is not 
shown.  For example, an emergency room doctor in November 
2006 indicated that the veteran's chest pain did not appear 
to be caused by either heart or lung problems as both an EKG 
and a chest x-ray were normal.  Therefore, it would seem that 
rating the disability as analogous to heart disease would not 
provide an apt measure of impairment.  

Treatment records confirm that the veteran has been 
hospitalized on at least three occasions during the course of 
her appeal on account of costochondritis.  In November 2000 
she was hospitalized after complaining of chest pain, and was 
noted to have a history of costochondritis; in November 2002, 
the veteran was taken to the hospital after being found lying 
prone on a walkway complaining of chest pain; and, in August 
2006, the veteran was again treated in the emergency room 
after complaining of chest pains. 

The veteran also testified that her costochondritis causes 
difficulty both with work and with the activities of daily 
living.  For example, she testified that she no longer does 
many of the things she used to do such as running or yard 
work.  The veteran also testified that the increased 
frequency of her chest pains was making it difficult for her 
to stay at work.  She explained that she supervises a number 
of people and can shut her door periodically, but she cannot 
take medication because it would prevent her from 
functioning.

Two co-workers wrote letters in support of the veteran in 
April 2006.  One indicated that she had frequently observed 
the veteran clutching her chest and needing to sit down 
immediately during the nine years they had worked together.  
Another co-worker indicated that in the year he had been 
around the veteran she had on a few occasions experienced 
shortness of breath, severe chest pains, and bouts of 
dizziness.

The veteran testified that she currently gets attacks two to 
three times per week on average and the attacks may occur 
when she is sitting or walking.  She also indicated that the 
intensity of the pain had gotten considerably worse over the 
past six or seven years and the attacks now last for as long 
as fifteen minutes.  

As the schedular ratings appear inadequate to address the 
veteran's condition, and the veteran's disability appears to 
cause interference with employment and hospitalization, a 
remand for extraschedular consideration is appropriate.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the veteran's 
claim to the Director of Compensation and 
Pension Service pursuant to the provisions 
of 38 C.F.R. § 3.321(b) (2006) for 
consideration of whether an extraschedular 
rating is warranted in the case of the 
veteran's costochondritis. 

2.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




